          Case 1:19-cv-04142-WHP-GWG Document 109 Filed 12/14/20 Page 1 of 9




 1   UNITED STATES DISTRICT COURT
 2   SOUTHERN DISTRICT OF NEW YORK
 3
                                                             :
      LORI GJENASHAJ,                                        :
                                                             :           19cv4142
                             Plaintiff,                      :
                                                             :           MEMORANDUM & ORDER
                     -against-                               :
                                                             :
      THE CITY OF NEW YORK, et al.,                          :
                                                             :
                             Defendants.                     :
                                                             :
                                                             :

 4   WILLIAM H. PAULEY III, Senior United States District Judge:

 5                  Plaintiff Lori Gjenashaj brings this federal civil rights action for excessive force

 6   and failure to supervise against the City of New York and two members of the New York City

 7   Police Department (“NYPD”). Defendant Lieutenant Matthew Harrison moves for summary

 8   judgment dismissing the claims against him. For the reasons that follow, Lieutenant Harrison’s

 9   motion for summary judgment is granted in part and denied in part.

10                                            BACKGROUND

11                  The following facts are undisputed unless otherwise noted. This action arises out

12   of a chaotic sequence of events that began when Gjenashaj fired two blank rounds from a starter

13   pistol at her daughter and mother-in-law inside the family’s Staten Island home. (Pl.’s Resp. to

14   Def. Lt. Harrison’s Rule 56.1 Statement of Undisputed Facts, ECF No. 99 (“Pl.’s 56.1”), ¶ 4.)

15   As Gjenashaj ran out the front door, her husband wrestled the pistol from her and followed her

16   outside. (Decl. of Brachah Goykadosh in Supp. of Def. Lieutenant Matthew Harrison’s Mot. for

17   Summ. J., ECF No. 94 (“Goykadosh Decl.”), Ex. L (“Pl.’s Dep.”), at 90:3–22.) Gjenashaj

18   jumped into the family SUV, and her husband got in the front passenger side and placed the
           Case 1:19-cv-04142-WHP-GWG Document 109 Filed 12/14/20 Page 2 of 9




 1   pistol under his seat. (Pl.’s Dep., at 90:3–91:21; Goykadosh Decl., Ex. J (“Q. Gjenashaj Dep.”),

 2   at 79:20–82:11.) Hearing gunshots, a neighbor called 911. (Decl. of Edward Stone in Opp’n to

 3   Def. Lieutenant Matthew Harrison’s Mot. for Summ. J., ECF No. 98 (“Stone Decl.”), Ex. F, at

 4   4.)

 5                  Responding to a radio alert, NYPD police officers attempted to stop the SUV and

 6   apprehend Gjenashaj. (Pl.’s 56.1 ¶ 5.) She pulled the SUV over and her husband exited the

 7   vehicle. (Q. Gjenashaj Dep., at 92:3–12, 117:21–23.) However, Gjenashaj refused to exit the

 8   SUV and once again fled. (Pl.’s 56.1 ¶ 5.)

 9                  Next, Gjenashaj drove to a friend’s home and knocked on the front door. (Pl.’s

10   56.1 ¶¶ 3, 8.) When no one answered, she threw a brick at the door several times. (Pl.’s 56.1

11   ¶ 8.) Thereafter, her friend’s thirteen-year-old son opened the door and told Gjenashaj that his

12   mother was not home. (Pl.’s 56.1 ¶¶ 8–12.) While wielding the pistol, Gjenashaj borrowed the

13   boy’s cell phone and called her friend. (Pl.’s 56.1 ¶¶ 11–13.) Threatened by Gjenashaj’s words

14   and tone, the friend called 911 and reported a disturbance at her home. (Pl.’s 56.1 ¶¶ 13–15.)

15   Two NYPD officers responded to the incident, spoke to Gjenashaj’s friend, and viewed a cell

16   phone video of Gjenashaj holding the pistol. (Pl.’s 56.1 ¶¶ 16–17; Goykadosh Decl., Ex. C

17   (“Campanella-Rivera Grand Jury Test”), at 3:8–24.) In a radio transmission, Lieutenant

18   Harrison and Police Officer Giancarlo Maratea were advised that Gjenashaj fled the scene and

19   had a gun. (Pl.’s 56.1 ¶¶ 18–19.)

20                  The police located and surrounded Gjenashaj’s SUV. (Pl.’s 56.1 ¶¶ 21–25.)

21   Lieutenant Harrison and Officer Maratea arrived on scene and approached the SUV with their

22   firearms drawn—Harrison on the passenger’s side and Maratea on the driver’s side. (Pl.’s 56.1

23   ¶¶ 21–28.)



                                                     2
          Case 1:19-cv-04142-WHP-GWG Document 109 Filed 12/14/20 Page 3 of 9




 1                  At this point, the parties’ versions of events diverge sharply. According to

 2   Lieutenant Harrison, Gjenashaj turned up the volume on the radio in her SUV, picked up the

 3   gun, and pointed it at the passenger side window where he was standing. (Def.’s Statement of

 4   Undisputed Facts Pursuant to Local Rule 56.1, ECF No. 95 (“Def.’s 56.1”), ¶ 32.) In fear for his

 5   life, Lieutenant Harrison shouted “Gun!” and retreated from Gjenashaj’s SUV to take cover.

 6   (Def.’s 56.1 ¶¶ 34–41.) Both officers repeatedly ordered Gjenashaj to throw the gun out of her

 7   vehicle, show them her hands, and exit the SUV. (Def.’s 56.1 ¶¶ 42–43.) According to

 8   Lieutenant Harrison, when Gjenashaj emerged from the SUV, she turned towards the officers

 9   and assumed a two-handed shooting stance with the pistol. (Def.’s 56.1 ¶ 50.) Officer Maratea

10   testified that Gjenashaj raised her pistol and pointed it at him and Lieutenant Harrison. (Def.’s

11   56.1 ¶¶ 44, 47–49.) When Gjenashaj aimed at the police, Officer Maratea discharged four

12   rounds. (Def.’s 56.1 ¶¶ 55–56.) Hearing a “pop” sound, Lieutenant Harrison fired a single shot.

13   (Def.’s 56.1 ¶¶ 57–59.)

14                  Gjenashaj presents a different narrative. She asserts she never pointed her pistol

15   at Lieutenant Harrison when he was on the passenger side of the vehicle; never heard either

16   officer shout “Gun!” or anything else; and held her hands up signaling surrender when she exited

17   the vehicle. (Pl.’s Dep., 113:9–14, 113:18–19, 119:9–21; Pl.’s 56.1 ¶ 52.) Importantly,

18   Gjenashaj claims that she exited the SUV without the pistol. (Pl.’s Dep., 118:22–23.)

19                  It is undisputed that Gjenashaj was shot twice and that she then reentered her

20   vehicle. Thereafter, Harrison and Maratea ordered her multiple times to toss the pistol out of the

21   SUV. (Pl.’s 56.1 ¶¶ 60–61, 63.) Ultimately, she complied. (Pl.’s 56.1 ¶ 65.) When the officers

22   approached to handcuff her, Gjenashaj resisted arrest by kicking Lieutenant Harrison. (Pl.’s 56.1




                                                      3
           Case 1:19-cv-04142-WHP-GWG Document 109 Filed 12/14/20 Page 4 of 9




 1   ¶¶ 69–70.) Gjenashaj was then removed from her vehicle, brought to the ground, and

 2   handcuffed. (Pl.’s 56.1 ¶ 72.)

 3                   A grand jury indicted Gjenashaj for multiple state crimes and she ultimately pled

 4   guilty to menacing, possession of a weapon, and fleeing the police. (Pl.’s 56.1 ¶¶ 74–75.)

 5                                             DISCUSSION

 6   I.       Legal Standard

 7                   Summary judgment is proper only when “there is no genuine dispute as to any

 8   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 9   The movant bears the burden to demonstrate “the absence of a genuine issue of material fact.”

10   Celotex v. Catrett, 477 U.S. 317, 323 (1986). There is no genuine issue for trial where “the

11   record taken as a whole could not lead a rational trier of fact to find for the nonmoving party.”

12   Scott v. Harris, 550 U.S. 372, 380 (2007) (quotation marks omitted). This Court must “construe

13   all evidence in the light most favorable to the nonmoving party, drawing all inferences and

14   resolving all ambiguities in its favor.” Dickerson v. Napolitano, 604 F.3d 732, 740 (2d Cir.

15   2010). After the movant makes an initial showing that there is no material issue of fact, the

16   burden shifts to the non-movant to “set forth specific facts showing that there is a genuine issue

17   for trial” without relying merely on allegations or denials in the pleadings. Anderson v. Liberty

18   Lobby, Inc., 477 U.S. 242, 249 (1986); accord Wright v. Goord, 554 F.3d 255, 266 (2d Cir.

19   2009).

20   II.      Personal Involvement of Defendants in Use of Excessive Force

21                   Lieutenant Harrison contends that summary judgment is warranted because he

22   was not personally involved in the alleged use of excessive force against Gjenashaj. “[P]ersonal

23   involvement of defendants in alleged constitutional deprivations is a prerequisite to an award of



                                                      4
            Case 1:19-cv-04142-WHP-GWG Document 109 Filed 12/14/20 Page 5 of 9




 1   damages under § 1983.” Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994); accord Moffit v.

 2   Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991). “A police officer is personally involved

 3   in the use of excessive force if the officer either: (1) directly participates in an assault; or (2) is

 4   present during the assault, and fails to intercede on behalf of the victim even though he had a

 5   reasonable opportunity to do so.” Vesterhalt v. City of New York, 667 F. Supp. 2d 292, 297

 6   (S.D.N.Y. 2009) (citing Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 129 (2d Cir. 1997)).

 7                   Here, Lieutenant Harrison was present at the scene, discharged his firearm, and

 8   effectuated Gjenashaj’s arrest. (Pl.’s 56.1 ¶¶ 23–60.) He was, in short, personally involved in

 9   the alleged use of excessive force. Ricks v. O’Hanlon, 2010 WL 245550, at *4 (S.D.N.Y. Jan

10   19, 2010) (citing Williams v. Smith, 781 F.2d 319, 323–24 (2d Cir. 1986)).

11   III.    Excessive Force and Qualified Immunity

12                   Lieutenant Harrison argues that he is entitled to summary judgment on the

13   excessive force claim because he is protected by qualified immunity. Qualified immunity shields

14   government officials “from liability for civil damages insofar as their conduct does not violate

15   clearly established statutory or constitutional rights of which a reasonable person would have

16   known.” Pearson v. Callahan, 555 US. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S.

17   800, 818 (1982)). In deciding a government official’s qualified immunity claim on summary

18   judgment, the court must consider (1) “whether the facts shown ‘make out a violation of a

19   constitutional right’”; and (2) “‘whether the right at issue was clearly established at the time of

20   defendant’s alleged misconduct.’” Taravella v. Town of Wolcott, 599 F.3d 129 (2d Cir. 2010)

21   (quoting Pearson, 555 U.S. 223 at 232).

22

23



                                                         5
          Case 1:19-cv-04142-WHP-GWG Document 109 Filed 12/14/20 Page 6 of 9




 1             a. Violation of a Constitutional Right

 2                    Lieutenant Harrison avers that Gjenashaj fails to establish a constitutional

 3   violation because his use of deadly force was reasonable. When a plaintiff claims “that law

 4   enforcement officials used excessive force in the course of making an arrest, . . . such claims are

 5   properly analyzed under the Fourth Amendment’s ‘objective reasonableness’ standard.” Graham

 6   v. Connor, 490 U.S. 386, 388 (1989). Under this standard, granting summary judgment is

 7   appropriate only when “no reasonable factfinder could conclude that the officers’ conduct was

 8   objectively unreasonable.” Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 123 (2d Cir.

 9   2004). In particular, “an officer’s decision to use deadly force is objectively reasonable only if

10   ‘the officer has probable cause to believe that the suspect poses a significant threat of death or

11   serious injury to the officer or others.’” Cowan ex rel. Estate of Cooper v. Breen, 352 F.3d 756,

12   762 (2d Cir. 2003) (citing O’Bert ex rel. Estate of O’Bert v. Vargo, 331 F.3d 29, 36 (2d Cir.

13   2003)).

14                    Here, “[t]he key determination of ‘reasonableness’ . . . depends on which version

15   of events one credits.” Russo v. DiMilia, 894 F. Supp. 2d 391, 409 (S.D.N.Y. 2012). The

16   parties dispute: (1) whether Gjenashaj pointed the gun at Lieutenant Harrison while she was

17   inside the SUV; (2) whether Gjenashaj heard either officer yell “Gun!” or any other command;

18   (3) whether Gjenashaj exited the vehicle with her hands up; (4) whether Gjenashaj was holding

19   the gun when she exited the vehicle; and (5) whether Gjenashaj pointed the gun at the officers

20   and assumed a two-handed shooting stance. (Pl.’s 56.1 ¶¶ 32, 34–42, 44, 47–49; Pl.’s Dep.,

21   113:9–19, 118:22–119:21.)

22                    Based on Gjenashaj’s testimony, she exited the car without the pistol and was shot

23   by the officers while her hands were up signaling surrender. Thus, “if [Gjenashaj’s] version [of



                                                        6
          Case 1:19-cv-04142-WHP-GWG Document 109 Filed 12/14/20 Page 7 of 9




 1   events] is true . . . a reasonable jury could find that the use of deadly force was excessive.”

 2   Russo, 894 F. Supp 2d at 410. Under these facts, a jury could find that Lieutenant Harrison did

 3   not have probable cause to believe that Gjenashaj “pose[d] a significant threat of death or serious

 4   injury to the officer or others.” See Cowan, 352 F.3d at 762. Indeed, the Second Circuit has

 5   consistently held that summary judgment is inappropriate if “it is clear that determination of [a

 6   constitutional violation] ‘turns on which of two conflicting stories best captures what happened

 7   on the street.’” Cowan, 352 F.3d at 763 (quoting Saucier v. Katz, 533 U.S. 194, 216 (2001));

 8   see, e.g., Thomas v. Roach, 165 F.3d 137, 144 (2d Cir. 1999) (“Because the district court could

 9   not determine whether the officers reasonably believed that their force was not excessive when

10   several material facts were still in dispute, summary judgment on the basis of qualified immunity

11   was precluded.”); Hemphill v. Schott, 141 F.3d 412, 416–18 (2d Cir. 1998) (holding that the

12   district court erred by entering summary judgment on qualified immunity when there were

13   disputes remaining about “material factual issues”). Accordingly, the genuine disputes of

14   material facts present here preclude summary judgment on this issue.

15          b. Clearly Established Right at Issue

16                  Even assuming there was a violation of a constitutional right, summary judgment

17   is still inappropriate. Lieutenant Harrison argues that because his conduct did not violate a

18   clearly established constitutional right, he is entitled to summary judgment based on qualified

19   immunity. “The doctrine of qualified immunity protects government officials from liability for

20   civil damages insofar as their conduct does not violate clearly established statutory or

21   constitutional rights of which a reasonable person would have known.” Pearson, 555 U.S. at 231

22   (quotation marks omitted). “A clearly established right is one that is ‘sufficiently clear that every

23   reasonable official would have understood that what he is doing violates that right.’” Mullenix



                                                       7
           Case 1:19-cv-04142-WHP-GWG Document 109 Filed 12/14/20 Page 8 of 9




 1   v. Luna, 577 U.S. 7, 11 (2015) (per curiam) (quoting Reichle v. Howards, 566 U.S. 658, 664

 2   (2012)).

 3                     As previously discussed, there are genuine issues of material fact regarding the

 4   reasonableness of Lieutenant Harrison’s conduct. Because these “disputes overlap both the

 5   excessive force and qualified immunity issues, summary judgment must be denied.” Cowan, 352

 6   F.3d at 764 (denying summary judgment on a qualified immunity claim after determining in the

 7   excessive force analysis that there were genuine issues of material fact regarding the

 8   reasonableness of the officers’ conduct); see also Bennett v. Falcone, 2009 WL 816830, at *6

 9   (S.D.N.Y. Mar. 25, 2009) (“For the same reasons Plaintiff’s excessive force claim survives

10   summary judgment, the Court holds Defendants’ qualified immunity claim insufficient.”).

11   IV.      Supervisory Liability

12                     Gjenashaj claims that Lieutenant Harrison has supervisory liability because he

13   was the “highest ranking officer” on the scene. (Mem. of Law in Opp’n to Def.’s Mot. for

14   Summ. J., ECF No. 97 (“Pl.’s Mem.”), at 14.) Specifically, Gjenashaj avers that Harrison should

15   have required Officer Maratea to wear a body-worn camera; did not follow proper NYPD

16   procedures for dealing with emotionally disturbed individuals; and failed to follow a series of

17   NYPD guidelines. 1 (Pl.’s Mem., at 14.)

18                     But § 1983 “does not provide a remedy for violations of best police practices.”

19   Bah v. City of New York, 2017 WL 435823, at *6 (S.D.N.Y. Jan. 31, 2017). Indeed, “[a]

20   violation of the Patrol Guide or departmental policy does not, in and of itself, amount to the




     1
              “In addition, Lieutenant Harrison failed to notify the Precinct Commander, failed to establish a proper
     command structure at the scene, failed to require the deployment of protective shields and failed to even attempt to
     use non-lethal devices to ensure the safety of all those present as required by the guidelines. Supervisors also failed
     to request assistance from a medical expert and to seek assistance from the subject’s family or friends as further
     required by the guidelines.” (Pl.’s Mem., at 14.)

                                                                8
          Case 1:19-cv-04142-WHP-GWG Document 109 Filed 12/14/20 Page 9 of 9




 1   violation of a right protected by the Constitution or federal law.” Bah, 2017 WL 435823, at *6

 2   (citing United States v. Wilson, 699 F.3d 235, 243 (2d Cir. 2012)). Gjenashaj’s claims amount

 3   to nothing more than—perhaps valid—grievances that the officers should have abided by proper

 4   NYPD procedures. Moreover, to the extent that she claims the officers should have used

 5   protective shields or non-lethal force, this is encompassed in her excessive force claim.

 6   Therefore, the supervisory liability claim is dismissed. See, e.g., Lopez v. City of New York,

 7   186 F. Supp. 3d 304, 313 n.7 (S.D.N.Y. 2016) (“Section 1983 is not a remedy for violations of

 8   the NYPD Patrol Guide.”); see also Rizk v. City of New York, 462 F. Supp. 3d 203, 220

 9   (E.D.N.Y. 2020) (“[A]n act or omission that violates police policy but does not also violate

10   constitutional rights is not actionable under § 1983.”).

11                                             CONCLUSION

12                  For the foregoing reasons, Defendant’s motion for summary judgment is granted

13   in part and denied in part. Specifically, Defendant Lieutenant Harrison’s motion for summary

14   judgment on the excessive force claim is denied. His motion for summary judgment on the

15   supervisory liability claim is granted. The Clerk of Court is directed to terminate the motion

16   pending at ECF No. 93.

17   Dated: December 14, 2020
18          New York, New York




                                                      9
